Title: From George Washington to Colonel David Forman, 12 July 1780
From: Washington, George
To: Forman, David


					
						Dear Sir
						Head Quarters Bergen County 12th July 1780
					
					I have recd your favr of the 9th and am obliged by your remarks and observations upon the most probable places of the enemy’s endeavouring to obstruct the passage into the harbour of New York—My accounts from thence announce the approach of the French Fleet, in consequence of which Maj: Lee moved down to Monmouth yesterday with his whole Corps of Horse to protect the pilots and to keep open the communication between me and the French Admiral and General upon their arrival—This will render the hiring of the persons you mention unnecessary. I am with great Regard Dear Sir y.
				